Citation Nr: 0013100	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  91-36 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for additional 
disability as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and a friend


INTRODUCTION

The veteran had active military service from July 1972 to 
August 1972 and from July 1975 to November 1976.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  The Board in 
February 1992 remanded the case by letter because of a stay 
then in effect because of ongoing litigation.  The Board in 
October 1995 and May 1998 remanded the case to the RO by 
decision for further development.  The case has recently been 
returned to the Board for appellate consideration.


FINDING OF FACT

The veteran is not shown to have additional disability that 
is the result of VA medical treatment, reasonably related 
thereto or an unintended consequence of the medical treatment 
for recurrent pilonidal cyst.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 based on VA medical treatment 
for recurrent pilonidal cyst have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 1999);  38 C.F.R. § 3.358 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (known as the United State Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") declared invalid the provisions of 38 C.F.R. 
§ 3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 C.F.R. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), add'd sub nom., Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S.Ct. 552 
(1994).  The United States Supreme Court held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  

In a memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of the Legal 
Counsel, U.S. Department of Justice, indicated that the 
Supreme Court's holding is read most accurately as excluding 
from coverage under § 1151 only those injuries that are 
"certain, or perhaps the very nearly certain, result of 
proper medical treatment."  In March 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulations to the Supreme Court's decision.

As provided under 38 C.F.R. § 3.358(a), where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, compensation 
will be payable for such additional disability.  

In determining that additional disability exists, the 
following considerations will govern: (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  

(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.  

(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  

Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  
When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c).

In pertinent part, 38 U.S.C.A. § 1151 mandates that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment...awarded under any of the laws 
administered by the Secretary of VA, and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of the veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of Pub. L. No. 104-204.

The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the veteran's appeal was pending prior to this date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  VAOPGCPREC 40-97.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

The record includes a record of private medical treatment in 
late 1982 that notes pilonidal cyst incision and drainage and 
the veteran's complaint of rectal burning and soreness.

The record shows no reference to pilonidal cyst in VA records 
until late 1985 when by history the veteran had been treated 
twice previously with incisions and drainage.  VA 
hospitalization in October 1985 did not confirm a pilonidal 
cyst and subsequent outpatient records did not confirm the 
cyst despite his complaints.  There were also reports of 
contemporaneous private hospitalizations.  The Swedish 
Hospital record was of a painful pilonidal sinus tract but no 
pus, fluctuation or particular redness.  At Porter Hospital 
in October 1985 there was a reference to persistent pain 
after recent pilonidal cyst drainage but a clean incision 
with no evidence of infection.  Cyst was excised during this 
admission.  

In November 1985 a healing cyst incision was mentioned and 
the veteran's report of surgery a month earlier.  Other 
contemporaneous reports note recent closure of an abscess and 
several other (four or five) previous closures with chronic 
pain.  There was a pilonidal cyst procedure done at the VA in 
late November 1985 and when he was seen thereafter the wound 
appeared to look good.

In early 1986 the wound was described as healing well and 
there was no evidence of infection despite pain complaints.  
There was additional incision and drainage completed in early 
1986 and over the next several months there was no 
confirmation of osteomyelitis.  In late 1986 it was noted he 
had breakdown of the sutures after each of the previous 
procedures. VA hospitalization at the time noted pilonidal 
cyst cavity and that it was felt skin problems were in no way 
related to the continued breakdown in the pilonidal cyst 
area.   

Earlier VA hospitalizations in October 1986 noted excision of 
pilonidal ulceration and bilateral gluteal flap for pilonidal 
cyst repaired a year earlier with multiple incisions and 
drainage.  In early October 1986 the record shows brief 
relief of symptoms after May 1986 excision and he had almost 
immediate recurrence and excision and primary closure in 
August 1986. Noted he had poor success with previous 
excisions and closure by secondary intention considered.  May 
1986 VA admission noted infected pilonidal cyst since 
September 1985 and excision in November 1985.  

VA records show psychology evaluation in 1987 noted 
depression after five unsuccessful surgeries for pilonidal 
cyst led to great deal of pain.  VA psychiatrist in 1987 
reported that veteran suffered from major depression that 
appeared to result from the lengthy period of pain and 
suffering and incapacitation caused by the repeated surgeries 
over the past two and a half years for repair of pilonidal 
cyst.

VA records show 1988 hospitalization diagnoses included 
nonspecific proctitis, recurrent pilonidal cyst and chronic 
pain syndrome, which had reportedly resulted from five 
pilonidal cyst surgeries.  On reevaluation in 1989 it was 
noted he feared further work on the cyst.  It was felt his 
current distress stemmed from inability to adjust to the 
reality of pain in his life and an accumulation of physical 
problems.  He canceled surgery for pilonidal cyst in late 
1992.  There was a reference in 1994 to treatment for anxiety 
and depression.  

VA hospitalization in early 1995 noted chronic sacral pain 
and sacral fracture in addition to the veteran's pilonidal 
cyst history of the last surgery in 1989 with minimal pain 
until approximately five weeks previously.  Private hospital 
reports show recurrence in 1995 with history of being seen 
multiple times for history of buttock and sacral pain.  
Coccygeal osteomyelitis reported in March 1995.

VA Chief of Surgery and Ambulatory Care in May 1996 reported 
that the veteran contention of negligence on the part of VA 
in not using methylene blue dye in operations in 1985 and 
1985 was unfounded.  The physician opined that this was not 
the standard of care from 1985 to 1995 and that most surgeons 
held this hindered the accurate evaluation of pilonidal 
cyst/sinus because of tissue staining.  It was the 
physician's opinion that VA use of bacterial culture and 
antibiotic medication was proper in the cyst management 
during this period.  The physician opined that having 
reviewed six volumes of records VA had treated the veteran 
appropriately and that recurrence of pilonidal cyst/sinus 
following surgical treatment was a known complication that 
was adequately discussed with the veteran as recorded in the 
consent for operation.  

The VA physician opined that the assessment of osteomyelitis 
of the sacrum in 1995 was not a substantiated clinical 
impression in view of pathology reports.  This opinion was 
confirmed in June 1997 on further VA medical review of the 
record and consultation with the veteran's long-term primary 
care provider.

A VA psychiatrist in late 1998 reported that the veteran's 
medical records were available and extensively reviewed.  The 
examiner noted the various medical problems as well as 
medication abuse and alcoholism and the diagnoses of 
depression and anxiety chronologically in the record.  The 
examiner also referred to conflicting opinions regarding the 
relationship between depression and the pilonidal surgeries.  
The diagnosis on Axis I was personality traits and coping 
styles affecting medical condition and alcohol dependence.  
Personality disorder on Axis II.  The examiner opined these 
were integrally associated.  

In summary, the examner stated, in essence, that the basic 
personality and unsuccessful efforts to mobilize personality 
resources led to a focus on injustice of what life has done 
to him and anger and blame toward those who have not restored 
his body integrity.  The examiner stated this was not a 
psychiatric disorder caused by events in 1985 and 1986This 
was the examiner's opinion, based on the 12 years of 
accumulated information and current examination.  The 
examiner stated this view differed from the VA opinion 1987 
made after a few meetings in starting treatment for the first 
time.  

VA medical reports though 1999 mention the diagnosis of 
depression and chronic pain.  A psychiatric evaluation in 
early 1999 reported major depression on Axis I and irritable 
bowel syndrome on Axis III.  Follow up evaluation in 1999 
noted that he was treated for chronic pain felt to be 
secondary to diabetic neuropathy and reflex sympathetic 
dystrophy.  It was noted that he dated the onset of his 
medical problems to multiple surgeries for pilonidal cyst.  
The impression on Axis I was depressive disordre not 
otherwise specified and chronic pain syndrome with diagnoses 
of diabetic neuropathy and reflex sympathetic dystrophy.  On 
Axis III, diabetes mellitus and status post five surgeries 
for pilonidal cyst with major complications.  

The Board observes that the record is supplemented with the 
veteran's hearing testimony, statement on his behalf, and 
several extracts from medical texts regarding surgical 
procedure and technique.

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In 
view of the evidence that included medical opinion suggesting 
a nexus between VA medical treatment and the veteran's 
depression the Board found in essence that the appellant had 
met this initial burden.  See for example Molloy v. Brown, 9 
Vet. App. 513 (1996). 

The Board also finds that as a result of the development 
completed in this case there is no further duty to assist the 
appellant in regard to the development of his claim.  The 
Board in remanding the case sought to ensure he was afforded 
due process in view of the information on file.  In view of 
the record, the Board asked for and received VA medical 
opinions.  

In obtaining these opinions, the Board in effect recognized 
the medical treatment issue in the case.  The Board observes 
that the RO made a diligent effort to obtain an adequate 
record.  The RO did complete the actions requested and the 
Board has not been alerted to evidence probative in the 
determination that is likely available but that has not as 
yet been obtained.  The Board must observe that the VA 
opinions are comprehensive and took into account the 
veteran's medical history and pertinent treatment history.  
It appears the examiners responded to the specific questions 
set forth in the Board request.  In view of the development 
that has been completed, the Board is left with the belief 
that the record is sufficient for an informed evaluation, 
without any potential prejudice being called to its 
attention.  Stegall v. West, 11 Vet. App. 268 (1998); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Initially, the Board observes that continuance or natural 
progress or willful misconduct which would bar any 
entitlement do not appear to be relevant considerations that 
alone would negate a favorable determination.  However, the 
Board finds that the medical evidence preponderates against 
the claim for compensation as a result of VA medical 
treatment, as it does not offer a basis supporting that he 
has additional disability linked to VA treatment.  

The Board will not overlook information in the record that 
viewed liberally tends to favor the appellant from the 
standpoint of psychiatric disability.  At the time of the VA 
treatment in the mid 1980's there was postoperative failure 
and a need to treat infection as well as recurring pilonidal 
cyst.  A VA psychiatrist in 1987 mentioned depression 
appeared to have resulted from repeated surgeries for 
pilonidal cyst repair.  However the record mentions 
complications from previous pilonidal cyst that continued 
when he presented to VA in 1985.  Apparently he has surgery 
at a private hospital and then subsequent treatment was 
required and completed through VA.  

A VA medical specialist gave consideration to the veteran's 
concerns about the proper diagnosis and treatment and offered 
reasoning against his belief that improper treatment was a 
material factor in the course of the pilonidal cyst 
disability.  The opinion appears to have been based upon 
facts pertinent to the veteran's case and knowledge of 
competent medical practice.  Competent evidence does not 
dispute the rationale supporting the conclusions reached.  
There was also a follow up opinion that offered a persuasive 
argument and analysis against the claim of osteomyelitis 
linked to pertinent VA medical treatment.  

The veteran also submitted a substantial amount of medical 
text material.  The Board would point out that the generally 
applicable test in establishing the value of such evidence 
was recently discussed in Russell v. West, No. 97-359 (U.S. 
Vet. App. June 18, 1999) slip op. at 19-20.  It was noted 
that in order to establish service connection by means of a 
medical treatise, the treatise evidence must "not simply 
provide speculative generic statements not relevant to the 
veteran's claim", Wallin v. West, 11 Vet. App. 509 514 
(1998).

Instead, the treatise evidence, "standing alone", must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion." Ibid, Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  The Board observes 
that that the treatise material submitted does not have the 
requisite "degree of certainty" required by Wallin and Sacks, 
supra; see also Libertine, 9 Vet. App. at 523 (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease . . . [is] too general and 
inconclusive to make the claim well grounded").  There is no 
medical opinion contradicting the conclusions of the VA 
clinician in 1996 and the veteran, as a lay person cannot 
offer medical text evidence as competent evidence on the 
matter of proper surgical standards in his specific case.  

The appellant's often repeated this argument of improper 
surgical case in hearing testimony.  His argument regarding 
depression found some support from a VA clinician in 1987.  
However, that statement is accorded less probative value in 
light of the review of the claim in 1998.  The earlier 
statement did not offer a definitive indorsement of a causal 
relationship.  The statement does address the situation 
specific to the veteran's case but is equivocal using the 
tern "appears" in discussing a possible relationship.  

The VA psychiatric opinion is comprehensive and offers 
probative evidence in the matter under consideration.  As 
with other opinion previously of record it was made by a 
physician with relevant competence.  However the recent VA 
opinion included a comprehensive review of an extensive 
record.  In addition, the physician offered a well reasoned 
analysis against compensation.  There is also subsequent 
psychiatric evaluation tat notes the veteran contentions 
regarding the significance of the pilonidal cyst treatment in 
his problem but does not show the psychiatric diagnosis of 
disability linked to VA medical treatment.

There is no contemporaneous competent opinion to the contrary 
to reasonably call into question the VA psychiatric opinion.  
As with any piece of evidence, the credibility and weight to 
be attached to the VA expert opinion and others of record is 
an adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  It is well established that lay 
observation is not sufficient to establish a medical 
diagnosis or causation.  

The VA medical specialists carefully reviewed the facts 
specific to the veteran's case and highlighted the evidence 
found to support a finding against a relationship between the 
medical treatment administered by VA for pilonidal cyst and 
the veteran's depression or additional disability on the 
basis of medical treatment.  The VA opinions sought by the 
Board discussed facts specific to the veteran's case.   

There has been no opinion offered to contradict the 
underlying basis for psychiatric examiner's conclusion of an 
unlikely link between VA administered treatment and 
depression.  The opinion read carefully offers plausibly 
based arguments against the claim, which were carefully 
summarized.  There is a confidence in this opinion versus the 
earlier psychiatric opinion, particularly in the detailed 
review and rationale against accepting the 1987 opinion.  
Therefore, the Board finds that the VA opinions obtained on 
remand are entitled to significant probative weight because 
of its fact specific analysis and their conclusions that are 
well reasoned.  

The evidence, viewed objectively, is not at least in relative 
equipoise on the question of whether the veteran has 
additional disability linked to VA medical treatment.  The 
Board finds that competent evidence does preponderate against 
the claim, and the claim should be denied.  Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

The Board has commented as to why it does not find the 
evidence of sufficient probative value to find in favor of 
the appellant.  In summary, VA offered a well reasoned 
opinion and the experts cited to specific facts weighing 
against the claim from a treatment standpoint as well as the 
standpoint of secondary disease.  The recent psychiatric 
opinion unlike the earlier statement provided rationale for 
the opinion against a likely nexus.  The favorable opinion 
did not refer to any specific medical literature or point to 
factors specific to the veteran's case to support the opinion 
in favor of the claim or why other factors not linked to the 
medical treatment were discounted.  The specific guidelines 
for compensation in the veteran's case, found at § 3.358, 
which set forth the essential elements, are not met with 
regard to the veteran's case.   


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for the additional disability 
based on VA medical treatment is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

